JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
*2ORDERED AND ADJUDGED that the district court’s order filed July 29, 2005, be affirmed. The district court properly dismissed the action without prejudice on the ground that the complaint failed to state a claim for liability under 42 U.S.C. § 1983 because there was no allegation of state action on the part of the appellees or conspiracy with state officials to violate his civil rights. See Hoai v. Vo, 935 F.2d 308, 314 (D.C.Cir.1991) (“a complete failure to allege facts that would support a finding of action under color of law ... affords valid grounds for dismissal of a section 1983 claim”); Polk County v. Dodson, 454 U.S. 312, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.